Fourth Court of Appeals
                               San Antonio, Texas
                                      August 9, 2019

                                   No. 04-19-00353-CV

                      IN THE INTEREST OF T.H.C., A CHILD,

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-19681
                    Honorable Cynthia Marie Chapa, Judge Presiding


                                     ORDER
       The appellee’s attorneys have filed a motion to withdraw. The motion is GRANTED.
The withdrawing attorneys are ORDERED to comply with TEX. R. APP. P. 6.5(c).



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court